Citation Nr: 0831369	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-03 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Regional Office (RO) that denied an increased rating for 
arthritis of the left knee.




FINDING OF FACT

The veteran's arthritis of the left knee is productive of 
limitation of motion, with flexion limited to 100 degrees at 
worst and extension limited to 5 degrees at worst.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a July 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  The letter 
also informed the veteran of the necessity of providing 
medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life.  The notice provided examples of 
pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter also notified the veteran of the evidence needed to 
establish an effective date.  The letter and the October 2006 
rating decision provided relevant rating criteria for 
evaluating his disability, as did the December 2006 statement 
of the case.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, service treatment records, 
private medical records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting statements 
and describing his symptoms, limitations and the impact of 
such on his functioning to VA examiners.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The veteran's arthritis of the left knee is currently rated 
under Diagnostic Code 5010-5260, which provides that 
arthritis due to trauma that is substantiated by 
X-ray findings is to be rated as degenerative arthritis.  
Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Normal ranges of motion of the knee are to 0 degrees in 
extension and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5257 provides ratings for recurrent 
subluxation or lateral instability.  Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and 
severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

The veteran contends in essence, that his service-connected 
left knee disability warrants a rating higher than 10 percent 
as he requires several methods of treatment and reported that 
the swelling in his left knee has gotten worse.  He also 
reported that he continues to have to work, although in a 
somewhat limited capacity, and he experienced discomfort on a 
daily basis.

He submitted private treatment records reflecting treatment 
for his left knee in 2004 after working out on a treadmill 
then slipping on the ice a week later.  There was slight 
effusion, range of motion from 5 to 120 degrees, and no 
instability.  Following treatment with Synvisc he improved 
and was working out vigorously on the treadmill.  

In an August 2006 VA examination, the veteran reported 
functional limitations in that he was able to stand for only 
one hour and able to walk for only a quarter of a mile.  He 
did not require the use of assistive aids and reported no 
constitutional symptoms of arthritis or incapacitating 
episodes.  The veteran also reported that his left knee gave 
away and had instability, stiffness, pain and weakness.  

A physical examination revealed a normal gait with no 
abnormal weight bearing.  Active range of motion reflected 
extension was limited to 5 degrees and flexion to 110 degrees 
with pain from 100 to 110 degrees.  Passive range of motion 
revealed extension limited to 5 degrees, flexion to 120 
degrees with pain from 100 to 120 degrees.  Additional 
limitation of motion with repetitive use was found from 5 to 
110 degrees due to pain.  Crepitation was noted, but no 
instability, grinding, patellar abnormality or meniscus 
abnormality were found.  An x-ray of the left knee revealed 
moderate osteoarthritis of the left knee.  The examiner noted 
that pain from the veteran's left knee had significant 
occupational effects such that the veteran could not stand or 
walk for a long period of time.  In addition the examiner 
found the veteran was limited in his daily activities which 
were severe with exercise, sports, and recreation.  Moderate 
impact on traveling, chores, and shopping were noted, with 
only mild impact in dressing, toileting and grooming.  The 
veteran was diagnosed with moderate osteoarthritis, although 
the examiner believed that the veteran reinjured his knee in 
2004, as documented in private medical records.

A May 2007 VA examination reflected that the veteran's left 
knee had swelled more in the past year and could be bothered 
more with bad weather.  A physical examination of the left 
knee revealed a normal gait with no use or need of an 
assistive device.  Extension was limited to 2 degrees and 
flexion was limited to 125 degrees.  Full flexion caused a 
slight amount of pain.  Repeated extension and flexion did 
not cause pain, weakness, fatigue, incoordination, or 
decreased range of motion.  The findings also revealed trace 
crepitance and anterior laxity of the left knee though it was 
otherwise stable.  McMurray's test was negative.  No 
swelling, warmth, tenderness or effusion were found.  The 
examiner noted findings from an April 2006 x-ray revealed 
moderate degenerative joint disease.  The veteran was 
diagnosed with mild to moderate degenerative joint disease of 
the left knee.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's left knee disability is 
appropriately evaluated as 10 percent disabling.  In this 
regard, the Board notes that a higher rating based on 
limitation of motion in the veteran's extension and flexion 
are not warranted because the objective evidence of record, 
throughout the duration of the appeal, does not show flexion 
limited to 45 degrees or extension limited to 10 degrees, 
even considering his complaints of pain.  Thus, a higher 
rating under Diagnostic Codes 5260 or 5261 is not warranted.  
Likewise, separate ratings under those Diagnostic Codes are 
not warranted as compensable limitation of flexion and 
extension are not shown.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion 
(Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint).  

The Board has also considered whether a higher rating or 
separate rating is warranted under Diagnostic Code 5257; 
however, as there is no objective evidence of recurrent 
subluxation or lateral instability in the left knee on the VA 
examinations, Diagnostic Code 5257 is not for application.  
See 38 C.F.R. § 4.71a; see also VAOPGCPREC 23-97 and 
VAOPGCPREC9-98 (dual ratings may be given for a knee 
disorder, with one rating for instability (Diagnostic Code 
5257) and one rating for arthritis with limitation of motion 
(Diagnostic Codes 5003 and 5010)).  

As a final matter, the Board has also considered whether the 
veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to his arthritis of the left knee.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, and provide for additional or more 
severe symptoms.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

A rating in excess of 10 percent for arthritis of the left 
knee is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


